COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, McClanahan and Senior Judge Coleman


JEREMY JON CURLINGS
                                                                 MEMORANDUM OPINION*
v.     Record No. 0491-04-2                                          PER CURIAM
                                                                    AUGUST 10, 2004
HEAVY FLEET PRODUCTS, INC. AND
 UNIVERSAL UNDERWRITERS
 INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jeremy Jon Curlings, pro se, on briefs).

                 (William F. Karn; Butler Williams & Skilling, P.C., on brief), for
                 appellees.


       Jeremy Jon Curlings (claimant) appeals a decision of the Workers’ Compensation

Commission finding that (1) he failed to file a timely claim for a closed head injury within two

years of his compensable April 29, 1998 injury by accident and, therefore, Heavy Fleet Products,

Inc. and its insurer were not responsible to pay for neuropsychological testing or treatment in a

closed head injury bridge program; and (2) he failed to prove that he filed a timely claim for

neurocardiogenic syncope or that such condition was causally related to his compensable April

29, 1998 injury by accident.1 We have reviewed the record and the commission’s opinion and

find no reversible error. Accordingly, we affirm for the reasons stated by the commission in its


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Claimant raised numerous subparts to the two issues raised in the “Questions Presented”
portion of his opening brief. However, based upon our review of the record and the “Argument”
contained in claimant’s brief, we have determined that the issues actually before the Court in this
appeal are as stated above. We also note that we did not consider evidence that was not properly
before the commission when it rendered its opinion and is not properly a part of the appellate
record.
final opinion. See Curlings v. Heavy Fleet Products, Inc., VWC File No. 190-71-31 (Jan. 30,

2004).2 We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




       2
          In its January 30, 2004 opinion, the commission incorporated previous findings of fact
and conclusions of law contained in its October 7, 2003 and October 31, 2003 opinions with
respect to certain issues.
                                            - 2-